                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

                                                            CASE NO. 4:19-cr-00201

        v.

 ALFRED WISHER,

                Defendant.


                                            ORDER

       This matter comes before the Court on the Government’s Supplemental Motion in Limine.

(Doc. 145.) On June 28, 2021, the Court held a pretrial conference for this case and announced

rules for trial regarding facemasks in light of the continuing COVID-19 pandemic. (Doc. 143.) It

also limited the number of individuals in the courtroom. (Id.) In its Motion, the Government

makes several requests most of which relate to those rules. (Doc. 145.) First, it asks that the Court

make “an exception to the no-visitor rule” and allow some individuals to be present in the

courtroom as spectators. (Id. at pp. 1–2.) Next, the Government requests that Defendant be

required to remove his facemask “during the testimony of [the] witnesses who will be asked to

identify him in court and during his own testimony.” (Id. at pp. 2–3.) Finally, the Government

asks that Defendant not be allowed to argue “that the government has agreed not to prosecute him.”

(Id. at p. 6.) After consideration, the Court GRANTS IN PART and RESERVES RULING IN

PART as to the Government’s Motion. (Id.) Specifically, the Court GRANTS the Government’s

request to allow certain individuals to attend the trial as spectators and also precludes Defendant

from arguing that the Government agreed not to prosecute him. However, the Court RESERVES
RULING on the issue of whether Defendant should wear a facemask during the testimony of

witnesses who will be asked to identify him or in the event that he testifies.

                                           BACKGROUND

        In this case, Defendant is charged with eleven felony counts: three counts of possession of

a firearm by a convicted felon; possession of a stolen firearm; theft of a firearm; carjacking; using

and carrying a firearm during and in relation to a crime of violence; attempted interference with

interstate commerce by robbery; using, carrying, and brandishing a firearm during and in relation

to a crime of violence; conspiracy to use and carry a firearm during and in relation to a crime of

violence and conspiracy to interfere with commerce by robbery. (Doc. 109; doc. 117-1.) On June

28, 2021, the Court held a conference in advance of Defendant’s trial. (Doc. 143.) At the

conference, the Court announced that individuals who have not been vaccinated against the virus

that causes COVID-19 would be required to wear a facemask during trial. 1 (Id.) In addition, the

Court announced that it would not allow spectators in the courtroom during the trial because of the

ongoing pandemic and the limited amount of space in the courtroom although interested

individuals would be able to listen to the trial through a publicly available telephone line. (Id.)

Near the end of the conference, Defendant stated that he did not wish to proceed to trial and that

the Government had agreed not to prosecute him. (Id.) Defendant has sent several letters to the

Government with headings such as “Request For Proof of Claim,” (doc. 145-1), “Notice of Fault

and Opportunity to Cure and Contest Acceptance,” (doc. 145-2), “Notice to Agent is Notice to

Principal Notice to Principal is Notice to Agent,” (doc. 145-3). In these letters, Defendant makes

numerous claims including that “within the UNITED STATES OF AMERICA court judgments



1
   The Court also stated that witnesses would not wear masks while they testified regardless of vaccination
status as they would be sufficiently distanced from other trial participants. (Doc. 143.)



                                                    2
cannot be discharged in light of the fact[] . . . that no lawful money (backed by gold or silver)

exists with the UNITED STATES OF AMERICA as all actions and judgments are laid against

‘corporate fictions.’” (Doc. 145-1, p. 6.) The Government did not respond to any of these letters

but provided copies of them to Defendant’s attorney. 2 (Doc. 145, p. 6 n.2.) Following the pretrial

conference, the Government filed the at-issue Supplemental Motion in Limine. (Doc. 145.)

                                              DISCUSSION

       In its Motion, the Government first requests that the Court amend its rule prohibiting

spectators in the courtroom to allow certain witnesses to have one individual in the courtroom

during their testimony. (Id. at p. 1.) The Government explains that several witness will be asked

to testify about “emotional and traumatic events” and that “[h]aving a spouse, close friend, or

relative in the courtroom during their testimony may help reduce their anxiety in testifying and the

secondary trauma attendant with such testimony.” (Id.) In addition, the Government states that

Defendant’s alleged accomplice may testify at trial, and that the alleged accomplice’s attorney

would like to be present for his client’s testimony. (Id. at p. 2.) The Supreme Court has recognized

“that district courts have the inherent authority to manage their dockets and courtrooms with a

view toward the efficient and expedient resolution of cases.” Dietz v. Bouldin, ––– U.S. ––––,

136 S. Ct. 1885, 1892 (2016). The Court initiated its prohibition on spectators in the courtroom to

better ensure the health and safety of the jury and others in the courtroom during the ongoing

COVID-19 pandemic. However, this goal can still be achieved while allowing the limited number

of individuals requested by the Government to attend the trial. Accordingly, the Court GRANTS

the Government’s request for certain witnesses to have one individual in the courtroom during



2
  The record shows that the Government and Defendant reached a plea agreement on July 14, 2020. (Doc.
62.) However, Defendant ultimately decided not to proceed with the agreement and did not enter a plea.
(Doc. 65.)


                                                  3
each witness’s testimony. (Doc. 145, pp. 1–2.) The Court also GRANTS the portion of the

Government’s Motion requesting that the attorney of Defendant’s alleged accomplice be allowed

in the courtroom if the alleged accomplice testifies. (Id.) While these individuals will be allowed

in the courtroom during the trial, they must wear a mask covering their nose and mouth if they

have not been vaccinated against the virus that causes COVID-19, and the Court will discuss with

the parties where these individuals will sit to mitigate the chance of virus transmission.

       Next, the Government “requests that Defendant be precluded from offering any evidence

or testimony concerning his unsupported and irrelevant claim that the government has agreed not

to prosecute him.” (Id. at p. 6.) At the pretrial conference, Defendant indicated that he had been

in communication with the Government, and that the Government agreed not to prosecute him.

(Doc. 143.) Now, attached to its Motion, the Government provides several letters that Defendant

sent to the Government, (doc. 145-1; doc. 145-2; doc. 145-3), to which the Government did not

respond, (doc. 145, p. 6 n.2). These letters contain a host of claims by Defendant including that

“within the UNITED STATES OF AMERICA court judgments cannot be discharged in light of

the fact[] . . . that no lawful money (backed by gold or silver) exists within the UNITED STATES

OF AMERICA as all actions and judgments are laid against ‘corporate fictions.’” (Doc. 145-1, p.

6.) Defendant has sent letters directly to the Court advancing similar arguments. (See doc. 114,

p. 1 (“[T]he Affiant is a flesh and blood man, and is sovereign in a collective capacity with other

sovereigns.”); doc. 127, p. 5 (“Affiant is a nonjudicial entity and shall be released from custody as

Affiant is a natural person, not involving the law, and the UNITED STATES OF AMERICA has

no legal and valid claim against Affiant.”)). Nothing in the record indicates that the Government

ever agreed not to prosecute Defendant, and Defendant appears to be arguing that he is a

“sovereign citizen.” This argument has been squarely rejected by every court to encounter it




                                                 4
including the United States Court of Appeals for the Eleventh Circuit. See United States v.

Sterling, 738 F.3d 228, 233 n.1 (11th Cir. 2013) (“The phrases [defendant] repeated are often used

by so-called ‘sovereign citizens,’ who believe they are not subject to the jurisdiction of the courts

. . . . Courts have been confronted repeatedly by their attempts to delay judicial proceedings and

have summarily rejected their legal theories as frivolous.”); see also, Linge v. State of Georgia

Inc., 569 F. App’x 895, 896 (11th Cir. 2014) (per curiam) (“[T]o the extent that he more broadly

argues that he is a sovereign citizen and is not subject to the jurisdiction of Georgia state courts or

Georgia laws, both we and the district court lack jurisdiction to consider his claim because it is

wholly insubstantial and frivolous.”) (internal quotations omitted); United States v. Williams, No.

CR419-089, 2020 WL 762540, at *4 (S.D. Ga. Feb. 14, 2020) (describing defendant’s sovereign

citizen arguments as “patently frivolous mumbo jumbo” “that has been consistently rejected by

the federal courts as an utterly frivolous attempt to avoid the statutes, rules, and regulations that

apply to all litigants, regardless of how they portray themselves.”); United States v. Perkins, No.

1:10-CR-97-1-JEC-LTW, 2013 WL 3820716, at *1–2 (N.D. Ga. July 23, 2013) (summarizing the

sovereign citizenship theory and its numerous problems and its tendency to “delay the proceedings,

create unnecessary work for the Court and counsel, and distract the Court from adjudication of the

case on its merits”). For these reasons, the Court GRANTS the Government’s request to preclude

Plaintiff from arguing that the Government agreed not to prosecute him or from making similar

arguments during the trial of this case. (Doc. 145, pp. 5–6.) Moreover, the Court reminds

Defendant that it has already granted the Government’s Motion to preclude him from espousing

his own beliefs regarding “sovereign citizenship” or the “redemptionist theory” during the trial of

this case. (See docs. 135, 143.) As the Government correctly pointed out in its Motion,

Defendant’s beliefs have no relevance to the issues to be decided by the jury, they violate the




                                                  5
Court’s role to determine the applicable law and to instruct the jury on that law, and they would

likely confuse the jury. (Doc. 135, pp. 6–9.) 3 Should Defendant seek to introduce any evidence

that in any way pertains to sovereign citizenship, the redemptionist theory, or any related legal

theory, he must first seek the permission of the Court outside the hearing of the jury.

        Finally, the Government requests “that Defendant be permitted to wear his mask except

during the testimony of those handful of witnesses who will be asked to identify him in court and

during his own testimony” or alternatively “that Defendant be compelled to wear a clear mask or

clear shield.” (Doc. 145, pp. 2–3.) The Court will defer ruling on this issue until it has had an

opportunity to hear arguments from Defendant’s counsel which will take place prior to the

Government calling any witnesses. As such, the Court RESERVES RULING on whether

Defendant should wear a facemask during the testimony of witnesses who will be asked to identify

him or in the event that he testifies.

                                             CONCLUSION

        Based on the foregoing, the Court GRANTS IN PART AND RESERVES RULING IN

PART as to the Government’s Supplemental Motion in Limine. (Doc. 145.) Accordingly, the

individuals requested by the Government will be allowed to attend Defendant’s trial. In addition,



3
  To prove that Defendant knowingly possessed a firearm as a convicted felon, United States must prove
that, at the time he possessed the firearm, Defendant knew he had previously been convicted of a crime
punishable by imprisonment for a term exceeding one year. Rehaif v. United States, ––– U.S. ––––, 139 S.
Ct. 2191, 2200 (2019) (citing 18 U.S.C. §§ 924(a)(2) & 922(g)); see also id. at 2194 (“We hold that the
word ‘knowingly’ applies both to the defendant’s conduct and to the defendant’s status.”). If he chooses,
Defendant will of course be allowed to present evidence to rebut the Government’s proof on that element.
However, there is a difference between whether Defendant was aware that had been convicted of such an
offense and whether he agreed with the legality of his conviction. See United States v. Daniels, 804 F.
App’x 944, 946 (10th Cir. 2020) (holding that Section 2255 movant’s “argument is not really that he was
unaware of his years in prison at the time he possessed a firearm in violation of § 922(g)(1). Instead, his
argument is that he disagreed with his prior felony convictions, because he viewed himself as a sovereign
citizen outside the jurisdiction of the American legal system. That is not a basis for relief under Rehaif.”)
(emphasis in original). Defendant will not be allowed to interject frivolous legal beliefs at trial in attempt
to attack the validity of any prior convictions.


                                                      6
Defendant is precluded from arguing that the Government agreed not to prosecute him. Finally,

to allow Defendant’s counsel an opportunity to respond, the Court RESERVES RULING on

whether Defendant should wear a facemask during the testimony of witnesses who will be asked

to identify him or in the event he testifies.

        SO ORDERED, this 9th day of July, 2021.




                                        R. STAN BAKER
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                                7
